Citation Nr: 1726802	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  08-26 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left shoulder disorder.

2.  Entitlement to service connection for a right knee disorder.

3.  Entitlement to service connection for a left knee disorder.

4.  Entitlement to service connection for inflammatory spondyloarthropathy, claimed as pain from skull to pelvis.

5.  Entitlement to service connection for psoriatic arthritis and ankylosing spondylitis of the cervical spine.

6.  Entitlement to service connection for arthritis of the bilateral hips.

7.  Entitlement to service connection for a bilateral foot disability, to include pes planus.

8.  Entitlement to service connection for bilateral subjective anosmia and hypogeusia, claimed as loss of taste and smell.

9.  Entitlement to service connection for obstructive sleep apnea.

10.  Entitlement to an increased disability rating in excess of 10 percent for residuals of injury to the lumbar spine, herniated disk L4-5.

11.  Entitlement to an initial compensable disability rating for hemorrhoids.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Orie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1977 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida (Agency of Original Jurisdiction (AOJ)).

In February 2011, the Board remanded the appeal to afford the Veteran a Travel Board hearing as requested by the Veteran.  A hearing was scheduled for July 13, 2011.  However, the Veteran cancelled the hearing.  See Statement in Support of Claim dated July 6, 2011.

The issues of entitlement to service connection for a left shoulder disability, entitlement to service connection for a cervical spine disability, and entitlement to a rating in excess of 10 percent for a lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  A chronic bilateral knee disability was not manifest during service, within one year after discharge, and is otherwise etiologically unrelated to either service or the Veteran's lumbar spine disability.

2.  A bilateral hip disability was not manifest during service, within one year after discharge and is otherwise etiologically unrelated to either service or the Veteran's lumbar spine disability.

3.  Inflammatory spondyloarthropathy was not manifest during service, within one year after discharge and is otherwise etiologically unrelated to either service or the Veteran's lumbar spine disability.

4.  A current bilateral foot disability was not caused by or otherwise etiologically related to service.

5.  Obstructive sleep apnea was not caused by or otherwise etiologically related to service.

6.  The evidence is at least in relative equipoise as to whether anosmia and hypogeusia manifested during service.

7.  The Veteran's hemorrhoids are manifest by mild to moderate symptoms; large or thrombotic hemorrhoids are not shown.



CONCLUSIONS OF LAW

1.  The criteria for service connection for a bilateral knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

2.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

3.  The criteria for service connection for inflammatory spondyloarthropathy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).   

4.  The criteria for service connection for a bilateral foot disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  

5.  The criteria for service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).    

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for anosmia and hypogeusia have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2016).  

7.  The criteria for a compensable rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Board notes that VA has procedural requirements pursuant to The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096(Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).  A review of the record does not disclose that the Veteran and his representative have specifically raised any procedural issues to the AOJ or the Board, even when construing the Veteran's contentions liberally.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (Board required to address only those procedural arguments specifically raised by the Veteran, though at the same time giving the Veteran's pleadings a liberal construction).  There has also been no argument raised as the adequacy of VA examination.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service-connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, if a disease listed in 38 C.F.R. § 3.309(a) is shown to be chronic in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.

However, if evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not "shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned," i.e., "when the fact of chronicity in service is not adequately supported," then a showing of continuity of symptomatology after discharge is required to support a claim for disability compensation for the chronic disease.  Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013) (quoting 38 C.F.R. § 3.303(b)).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  See Jandreau, supra. 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right and Left Knees

The Veteran avers that his current bilateral knee disabilities are directly related to his period of service.

Service treatment records reflect that, in 1987, the Veteran was hit by a car while stationed in Greece.  A right knee arthroscopy obtained shortly after the accident reflected laxity in the Veteran's right lateral collateral ligament (LCL).  See Service Treatment Record dated November 4, 1987.  Subsequently, the Veteran continued to report bilateral knee pain and tenderness.  See Service Treatment Records dated February 2, 1988, February 23, 1988, March 11, 1988, and July 11, 1988; Reports of Medical History dated February 23, 1988 and March 9, 1990.  Upon discharge, the Veteran's knees were noted as clinically normal.  See Report of Medical Examination dated March 9, 1990.

In January 1998, the Veteran requested an arthroscopy of his knee; at that time, he reported that he had no pain.

In June 2003, the Veteran reported left knee pain, stating that he excessively favored it over the years.  At that time, there was no effusion or patellar tenderness.  The clinician assessed degenerative joint disease of the knee.

In August 2003, the Veteran reported pain in both knees, relating the pain to his 1987 accident.

In May 2005, the Veteran reported right knee pain.  His private doctor noted that the Veteran has had a number of injuries to the extremities over the years.  The clinician also noted that the Veteran's in-service injury ultimately healed, but the Veteran has always noted some laxity in this right knee.  A right knee x-ray suggested mild osteoarthritis and lateral patellar subluxation.  See Private Treatment Records dated May 16, 2005.

Subsequently, the Veteran underwent an MRI of the right knee.  There were no medial meniscal tears and all ligaments, including the LCL were intact.  The clinician noted that there were osteoarthritic changes in the medial compartment of the right knee, secondary to partial extrusion of the anterior horn of the medial meniscus.  There was also thinning cartilage of the medial compartment of the patellofemoral articulation and an incidental small Baker's cyst.  See Private Treatment Records dated May 23, 2005.

An August 2005 x-ray of the right knee demonstrated degenerative joint disease of the right knee.  The treating doctor advised the Veteran that his weight had a tremendous effect on his joints.

A December 2005 full body scan reflected minimal degenerative activity in both knees.

In November 2009, the Veteran twisted his right knee.  He endorsed pain in the medial aspect of his knee, along with popping.  The clinician noted a probable tear of the medial meniscus.  See Private Treatment Records dated November 13, 2009, November 17, 2009, and November 18, 2009.

In a December 2009 letter, the Veteran's treating physician noted that the Veteran had some tricompartmental degenerative arthritis and a small amount of joint spacing in the right knee.  Ultimately, the clinician diagnosed right knee chondromalacia and osteoarthritis along with a possible internal derangement or meniscal tear.

A March 2016 x-ray of the knees reflected a slight to moderate tricompartmental degenerative change bilaterally.

The Veteran was afforded a VA examination in June 2016.  At that time, the Veteran reported frequent pain and occasional locking sensation in the right knee, as well as a feeling of instability.  He also indicated that he strained his left knee in efforts to compensate for the right knee.  He stated that he had pain bilaterally, with more pain in the right knee than the left.  He indicated that the pain was worse with activity, and he was not able to run or squat.  Upon examination, the clinician noted that there was mild medial and lateral laxity of both knees, with laxity of the right knee slightly worse than the left.  The examiner opined that the Veteran's laxity was not related to service, specifically the car accident in 1987.  The examiner stated that service treatment records document the healing of the right knee ligamentous injury with complete stability noted in subsequent examinations.  In addition, the 2005 MRI of the right knee documented normal appearance of all ligaments.  

The examiner diagnosed resolved right knee LCL laxity with no residuals, residuals of a right knee medial meniscus tear, and bilateral knee osteoarthritis.  The examiner opined that the Veteran's current knee disabilities less likely than not had an onset in or were otherwise related to his period of service.  The examiner found that the records reflect that the diagnosed laxity in service resolved; in October 1991, the Veteran's knees were clinically normal and no instability was present at that time.  Subsequent to service, the Veteran did not endorse any symptomatology related to his LCL; rather, all issues with his knees were related to medial compartment.  The examiner stated that a chronic LCL injury would cause lateral compartment osteoarthritis or degenerative joint disease.  Based upon medical literature, the examiner found that such medial compartment changes are most likely related to the stresses placed upon the Veteran's knees during the years since discharge, to include activities related to work and daily living performed in conjunction with the Veteran's obesity.  The examiner noted that the Veteran's BMI of 40 or greater is a known risk factor for development of osteoarthritis and degenerative joint disease.  The examiner also stated that based on medical literature, it is unlikely that the Veteran's relatively minor in-service LCL injury, which occurred at a young age and did not cause prolonged biomechanical abnormality, is the cause of his current knee condition.

The examiner also opined that the Veteran's bilateral knee disabilities were not caused or aggravated by his service-connected lumbar spine disability.  The examiner stated that medical literature does not substantiate the lumbar spine disability as an etiologic factor for any of the identified bilateral knee disabilities, as these are pathophysiologically separate conditions.

Upon consideration of the above, the Board finds that the evidence is against a finding that the Veteran's bilateral knee disabilities were caused by or otherwise etiologically related to either service or his service-connected lumbar spine disability.  The Board recognizes that the Veteran was diagnosed with LCL laxity of the right knee and subsequently endorsed pain and tenderness.  However, upon discharge, the Veteran's knees were clinically normal.  Thus, the record contains competent medical evidence that a chronic right and/or left knee disability was not present upon discharge from service.

The issue of whether the current right and left knee disabilities had their onset in service or are otherwise related to service presents an issue of medical diagnosis and causation beyond the competence of the lay claimant and the Board.  38 C.F.R. § 3.159(a)(1); Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  The most probative evidence in this case consists of the June 2016 VA examiner opinion which found, based upon record review, the Veteran's descriptions, physical examination and radiologic findings, that the Veteran's right knee ligamentous injury during service fully resolved without chronic residuals.  The examiner further explained that the type of right knee injury in service would not result in the type of medial compartment degenerative changes currently found in the Veteran's knees which the examiner attributed to long-term stresses as well as the Veteran's obesity.  Notably, the private examiners have also cited the Veteran's obesity as a cause of his degenerative changes while another examiner discussed the in-service injury as ultimately healing.  There is no competent evidence attributing the current right and/or left knee disabilities to in-service onset or being related to an event in service.

In so finding, the Board recognizes the Veteran's lay statements, in which he reports that he has had continuous pain in his knees since service.  As a lay person, the Veteran is competent to report what he experiences, such as pain.  However, to the extent the Veteran opines that his current knee disabilities are related to his period of service or his low back disability, the Board finds that he is unable to do so.  Such an opinion requires advanced medical training knowledge of the internal disease process, which is outside the purview of lay witnesses.  The Veteran has not demonstrated that he has specialized training that would afford his nexus opinion probative value.  See Jandreau, supra.  The June 2016 VA examiner found that these lay complaints did not represent the onset of arthritis in service or within one year from service.  The Board places greater probative weight to the examiner's opinion who has greater expertise and training than the Veteran in diagnosing the onset of arthritis.  As such, the reported chronic symptoms since service do not sufficiently identify the manifestation of chronic arthritis symptoms since service and service connection based upon continuity of symptomatology alone is not warranted.

In sum, the Board finds that the most probative evidence of record is against a finding that the Veteran's bilateral knee disabilities were either caused or aggravated by or otherwise etiologically related to his period of service or his service-connected lumbar spine disability.  The benefit-of-the-doubt rule is not applicable as the level of equipoise has not been reached.  The claim is denied.

Bilateral Hip Disability

As a preliminary matter, the Board notes that the record reflects diagnoses of lumbar radiculopathy manifesting in the Veteran's bilateral hips.  The issue of neurological defects related to the Veteran's lumbar spine disabilities, to include radiculopathy manifesting in the hips, is being remanded for additional development.  Thus, the ensuing analysis will focus on the arthritic manifestations of the Veteran's bilateral hips.

Service treatment records are silent for any complaints, treatments, or manifestations of a hip disability.

The record reflects that the Veteran was diagnosed with degenerative joint disease of the right hip in August 2005.  

In October 2009, the Veteran's physical therapist noted that the Veteran had decreased strength in his bilateral hips, with the right hip slightly stronger than the left.

At a November 2009 orthopedic consultation, the Veteran reported bilateral hip pain, with the left being worse than the right.  Upon x-ray testing, the orthopedic surgeon assessed bilateral greater trochanteric bursitis, aggravated by obesity.  See VA Treatment Records dated November 19, 2009 and January 19, 2010.

Subsequent treatment records document arthritis diagnoses of the Veteran's bilateral hips.  See VA Treatment Records dated January 23, 2014 and September 14, 2015.  Treating clinicians did not provide an etiology of the Veteran's bilateral hip arthritis.

The Veteran was afforded a VA examination in June 2016.  At that time, the Veteran reported that he was unsure of when his hip problems started, but he had daily hip pain for a few years.  There was no known injury, but the Veteran did receive cortisone shots for both hips.  Upon examination, the clinician diagnosed degenerative changes of the bilateral hips and opined that the diagnosis was less likely than not related to either service or the Veteran's service-connected low back disability.  In so finding, the clinician considered past imaging reports of the Veteran's hips.  The clinician stated that the progression shown in imaging reports from 2009 through the present were most consistent with the natural aging process along with morbid obesity.

Upon consideration of the above evidence, the Board finds that service connection for a bilateral hip disability is not warranted.  The evidence of record reflects that the Veteran's bilateral hip arthritis is not etiologically related to either his period of service or his service-connected lumbar spine disability.  

The Board finds that the most probative evidence of record is the June 2016 VA examination and nexus opinion, which considers the Veteran's medical history and applies the facts of the case to sound medical principles.  Upon consideration of the evidence of record, the clinician provided a negative nexus with sound rationale.  See Nieves-Rodriguez, 22 Vet. App. At 303-304.  This examiner found that current imaging reports from 2009 through the present were most consistent with the natural aging process along with morbid obesity.  Additionally, the examiner found through reference to medical literature that the low back disability did not cause or aggravate the right and/or left hip disability.  There is no competent evidence to the contrary.

In so finding, the Board notes that the Veteran was unable to recall the onset of right and/or left hip pain since service.  To the extent his statements can be construed as alleging chronic hip pain since service, the Board places greater probative weight to the June 2016 opinion which found that arthritis manifested many years after service and, as such, service connection based upon continuity of symptomatology alone is not warranted.

In sum, the probative evidence of record is against a finding that the Veteran's bilateral hip arthritis was either caused or aggravated by or otherwise etiologically related to his period of service or his lumbar spine disability.  Service connection is denied.

Inflammatory Spondyloarthropathy

The Board notes that throughout the record, the Veteran has several diagnoses related to his claim for pain from the base of the skull to the pelvis.  These diagnoses include inflammatory spondyloarthropathy, ankylosing spondylitis, and enteropathic spondyloarthritis.  Although several different names have been associated with the Veteran's symptoms, the Board finds that the different names are used interchangeably, as they all diagnose the same disease entity.  See Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012) (defining spondylarthropathy as a "general term comprising a number of degenerative joint diseases," to include enteropathic arthritis, psoriatic arthritis, and ankylosing spondylitis).  Thus, the ensuing will encompass analysis pertaining to all diagnoses related to the Veteran's inflammatory spondyloarthropathy.

Service treatment records are silent for any complaints, manifestations, or treatments for inflammatory spondyloarthropathy.  

Post-service treatment records document the Veteran's complaints of pain and the diagnoses of ankyloses spondylitis and enteropathic spondyloarthropathy.  However, an etiology was not provided.  See Private Treatment records dated March 10, 2004, November 4, 2004, 

In June 2016, the Veteran was afforded a VA examination in relation to his claim.  At that time, the Veteran reported that he had been under rheumatologic management for approximately 10 years; he treated his condition with prescription medicine.  Upon examination of the Veteran and the record, the clinician opined that it was less likely than not that the Veteran's inflammatory spondyloarthropathy had its onset in or caused by service or that it was caused or aggravated by the service-connected lumbar spine disease.  The clinician noted that the condition manifested more than 10 years after separation from service.  Based upon medical literature, inflammatory spondyloarthropathy is usually caused by genetic influences and exposure of the immune system to microbes.  Further, the clinician opined that the pathogenesis of inflammatory spondyloarthropathy is different from the Veteran's lumbar spine condition and thus, is highly unlikely to be due to such a condition.  

The Board finds that service connection for inflammatory spondyloarthropathy is not warranted, as the evidence is against a finding that the condition is related either to service or to the Veteran's lumbar spine.  The evidence reflects that the Veteran developed this condition over a decade after his discharge from service.  Furthermore, the VA examiner cited medical literature and principles for the opinion that the Veteran's condition is most likely related to genetics, rather than service or his lumbar spine condition.  The Board finds the negative nexus to be the most probative evidence of record, as the examiner thoroughly reviewed the facts of the Veteran's case, and based the opinion on sound medical principles.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.  

To the extent the Veteran's lay statements contend that his condition is related either to service or to his lumbar spine, the Board finds that as a lay person, the Veteran is not competent to do so.  The Board recognizes the Veteran's pain complaints since service which include a service-connected low back disability.  The June 2016 VA examiner found that these lay complaints did not represent the onset of inflammatory spondyloarthropathy in service or within one year from service.  The Board places greater probative weight to the examiner's opinion who has greater expertise and training than the Veteran in diagnosing the onset of inflammatory spondyloarthropathy.  As such, the reported chronic symptoms since service do not sufficiently identify chronic inflammatory spondyloarthropathy symptoms since service and service connection based upon continuity of symptomatology alone is not warranted.

In sum, the evidence is against a finding that inflammatory spondyloarthorpathy had its onset during service or was caused or aggravated by either service or the service-connected lumbar spine disability.  Service connection for inflammatory spondyloarthropathy is denied.

Bilateral Foot Disability

Service treatment records reflect that the Veteran was diagnosed with bilateral plantar fasciitis; the right foot was more severe than the left.  See Service Treatment Records dated July 11, 1988 and April 18, 1990.

Post-service, the Veteran often reported bilateral foot pain.  His private treatment doctor diagnosed generalized osteoarthritis in the feet.  See Private Treatment Records dated November 4, 2004.  A May 2005 x-ray suggested metatarsus adductus of the left foot.  

At the June 2016 VA examination, the Veteran reported that he had a deep pain around the top of his foot at the base of the ankles.  He used custom orthotics to alleviate pain.  Upon examination, the clinician diagnosed resolved plantar fasciitis with no residuals, acquired pes planovalgus of the left foot due to PTTD (posterior tibialis tendon dysfunction) and flexible pes planus of the right foot.  The examiner opined that the acquired pes planovalgus and flexible pes planus were less likely than not related to the Veteran's in-service plantar fasciitis.  The examiner explained that while the Veteran was diagnosed with plantar fasciitis in service and was prescribed inserts, the condition seemed to have resolved, as evidenced by subsequent medical examinations which note clinically normal feet.  Furthermore, the Veteran gained more than 100 pounds between discharge and his 2003 diagnosis of pes planus, which the examiner stated was a known cause for flattening the longitudinal arch with weight-bearing.  The examiner also noted that radiographic structural abnormalities of the left foot were not noted until more than 14 years after the Veteran's discharge from service.  In that time, the Veteran was diagnosed with diabetes, obesity, and inflammatory arthropathy, all which are known causes of acquired pes planovalgus. 

Given the above, the Board finds that service connection for the Veteran's bilateral foot disabilities is not warranted.  The Board recognizes that the Veteran was diagnosed with plantar fasciitis during service and used inserts to alleviate his condition.  However, the Board finds that the most probative evidence of record -namely the June 2016 VA examination - demonstrates that the Veteran's in-service condition resolved with no residuals, and his current bilateral foot disabilities are not related to his in-service plantar fasciitis.  The clinician, a trained medical profession, reviewed the Veteran's pertinent medical history and cited medical literature and principles to support the negative nexus.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.  

The record contains no probative evidence to suggest that the Veteran's current foot disabilities are related to his period of service.  To the extent the lay statements seem to suggest such a correlation, the Board finds that as a lay person, the Veteran is unable to attest to a possible link between his in-service diagnosis and his current diagnosis; such an opinion requires medical knowledge and training.  The June 2016 VA examiner found that the lay complaints of foot pain since service did not represent the onset of the current degenerative changes in service or within one year from service.  The Board places greater probative weight to the examiner's opinion who has greater expertise and training than the Veteran in diagnosing the onset of arthritis.  As such, the reported chronic symptoms since service do not sufficiently identify chronic arthritis symptoms since service and service connection based upon continuity of symptomatology alone is not warranted.

In sum, the Board finds that the most probative evidence of record is against a finding that the Veteran's bilateral foot disabilities were caused or aggravated by or otherwise etiologically related to his period of service.  The claim is denied.

Obstructive Sleep Apnea

The Veteran contends that his obstructive sleep apnea began in service.  In support of his claim, he states that while in service, his fellow service members complained of his snoring.  

The June 2016 VA examiner provided a negative nexus opinion.  The examiner considered the Veteran's statements of snoring while in service, but stated that snoring alone is not indicative of apnea-type episodes, as snoring is present in people with or without obstructive sleep apnea.  There was no evidence that the Veteran's sleep apnea began in service, as his in-service difficulty sleeping was due to bad dreams, not the presence of apnea symptoms.  The examiner stated that the Veteran's obesity is the best documented risk factor for his obstructive sleep apnea.

Upon consideration of the evidence of record, the Board finds that service connection for sleep apnea is not warranted.  The Veteran contends that his symptoms began in service.  While the Veteran is competent to report his observable symptoms, such as snoring, he is not competent to attest to whether his snoring was the onset of his sleep apnea.  See Jandreau, supra.  

The Board finds the most probative evidence of record addressing this issue is the June 2016 VA examination, which considered the Veteran's lay statements and medical history, and provided an etiology of the Veteran's obstructive sleep apnea.  The examiner's opinion was based on a review of the record coupled with sound medical principles.  The Board finds the medical opinion and the accompanying rationale to be both credible and highly probative.  See Nieves-Rodriguez, 22 Vet. App. at 303-304.  This examiner explained that snoring alone did not represent the onset of sleep apnea.  There is no opinion to the contrary, and the Veteran's own lay belief that his snoring symptoms in service represented the onset of sleep apnea is greatly outweighed by the VA examiner opinion.  As obstructive sleep apnea is not deemed a chronic disease under 38 C.F.R. § 3.309(a), the lay statements of continuity alone cannot support a service connection award.  Walker, 708 F.3d 1331 (Fed. Cir. 2013).

As such, the Board finds that service connection for obstructive sleep apnea is not warranted, as the evidence establishes that it was neither caused by nor otherwise related to any disease, injury, or event in service.  

Service Connection for Anosmia and Hypogeusia

Upon entrance into service, the Veteran's ears, nose, and throat were noted as clinically normal.  Subsequently, the Veteran reported having loss of smell for about one year.  See Service Treatment Record dated September 29, 1980.  In an undated service treatment record, the Veteran reported that his decreased ability to smell or taste started in 1979, after he started smoking.

Resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for anosmia and hypogeusia (claimed as loss of smell and taste) is warranted.  Upon entrance, the Veteran's relevant symptoms were noted as clinically normal.  The first indication of decreased ability to smell or taste was during service.  As there is no evidence demonstrating that the Veteran's disabilities were onset either before or after service, the Board finds that service connection is warranted.

Increased Rating for Hemorrhoids

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1. 

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran's hemorrhoids are rated noncompensable pursuant to 38 C.F.R. § 4.114, Diagnostic Code 7336.  A 0 percent rating applies for mild or moderate hemorrhoids.  Large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences are rated 10 percent disabling.  Hemorrhoids with persistent bleeding and with secondary anemia or with fissures are rated 20 percent disabling.  A 20 percent is the highest scheduler rating for hemorrhoids.

Treatment records reflect the Veteran's reports of rectal bleeding; a subsequent colonoscopy revealed internal hemorrhoids and external skin tags.  See Private Treatment Records dated June 10, 2005 and July 1, 2005.

At the October 2007 VA examination, the Veteran reported occasional hemorrhoid bleeding up to once a year.  Upon examination, the clinician noted a small internal hemorrhoid; no thrombosis was present.

At the November 2009 VA examination, the Veteran stated that used over-the-counter cream for flares of pain.  There was no itching, burning, diarrhea, difficulty passing stool, tenesmus or swelling.  There was no thrombosis, but the Veteran endorsed four or more episodes of bleeding per year.

At the most recent VA examination in June 2016, the Veteran reported that he periodically bleeds when he urinates, but was unsure if this was a side effect of his Crohn's disease or his hemorrhoids.  He stated the sometimes he developed a protrusion of hemorrhoid tissue.  The examiner indicated that the Veteran's hemorrhoids were mild or moderate in severity, as evidenced by intermittent bleeding with his stools, which was due to either hemorrhoids or inflammatory bowel disease.

The Board has carefully reviewed the record pertaining to this claim and has determined that a compensable evaluation for hemorrhoids is not applicable.  A higher evaluation is warranted when there are large or thrombotic irreducible hemorrhoids with excessive redundant tissue, evidencing in frequent occurrences.  The record reflects that the Veteran reported bleeding and pain related to his hemorrhoid condition.  Notably, the most recent examination raises the question of whether the bleeding was attributed to hemorrhoids or the Veteran's inflammatory bowel condition.  In light of that issue, the reasonable doubt doctrine dictates that all symptoms, namely the bleeding, be attributed to the Veteran's service-connected hemorrhoids.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).  However, while the Board acknowledges that the Veteran experiences bleeding and pain related to his hemorrhoids, there is no lay or medical evidence descriptive of large or thrombotic hemorrhoids with excessive redundant tissue, or frequent recurrences.  The examiner described the severity of the Veteran's disability as mild or moderate.  The Board finds that the evidence of record does not establish that a higher evaluation is warranted.

The Board has considered the Veteran's arguments and testimony regarding the claim, but finds that the available evidence including his description of symptomatology demonstrates that the Veteran's disability is not manifested by, or more nearly approximates, large or thrombotic hemorrhoids with excessive redundant tissue or frequent recurrences.  There is no competent evidence that the Veteran's hemorrhoids result in secondary anemia.  Therefore, a compensable evaluation is not warranted for the Veteran's hemorrhoids. 

The Board also considered the applicability of the benefit of the doubt doctrine.  However, because the preponderance of the evidence is against finding that a compensable rating is warranted, the benefit of the doubt doctrine is not applicable.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a right knee disability is denied.

Service connection for a left knee disability is denied.

Service connection for a bilateral hip disability is denied.

Service connection for inflammatory spondyloarthropathy, claimed as pain from skull to pelvis, is denied.

Service connection for bilateral foot disabilities is denied.

Service connection for obstructive sleep apnea is denied.

Service connection for anosmia and hypogeusia is granted.

Entitlement to a compensable rating for service-connected hemorrhoids is denied.



REMAND

While further delay is regrettable, the Board finds that additional development is necessary for the remaining issues before appellate adjudication.

Service Connection for Left Shoulder and Cervical Spine Disabilities

The record reflects that the Veteran filed two separate claims for service connection for his left shoulder and his cervical spine.  A review of the treatment records reflects that symptoms of the Veteran's left shoulder and cervical spine are oftentimes related to his thoracic spine.  See Private Treatment Records dated November 4, 2004, March 31, 2005, April 4, 2005, and December 2, 2005.  The Board observes that current VA rating criteria consider the "thoracolumbar spine" as one spinal segment.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  In order to afford the Veteran every possible consideration, the Board finds additional remand is necessary for a VA examination and opinion to determine whether the Veteran manifests separate left shoulder and/or cervical spine disabilities which are caused or aggravated by his service-connected thoracolumbar spine disability.

Increased Rating for Lumbar Spine

The Veteran seeks a higher rating for his service-connected lumbar spine disability.  The Court in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. Thus, the holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The claim must be remanded as the most recent VA examination report does not comply with Correia requirements.

Additionally, the record suggests that the Veteran's lumbar spine disability has manifested in neurological impairments of the bilateral lower extremities.  The examiner should opine as to whether the Veteran manifests neurological impairments of the bilateral lower extremities related to his lumbar spine disability.  If not, the examiner should opine as to whether the condition(s) resolved or whether the diagnoses were erroneous.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder any outstanding VA or private treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his service-connected thoracolumbar spine disability, and to determine whether he manifests separate left shoulder and cervical spine disabilities caused or aggravated by the thoracolumbar spine disability.  All pertinent evidence of record should be made available to and reviewed by the examiner.

With respect to evaluating the thoracolumbar spine, the AOJ should ensure that the examiner provides all information required for rating purposes, including range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion and with weight bearing and without weight bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should explain why that is so.

Additionally, the examiner is requested to identify all neurologic manifestations of the service-connected thoracolumbar spine disability.  If no current neurologic manifestations are shown, the examiner should opine as to whether the condition(s) resolved or whether the prior diagnoses were erroneous.

Furthermore, the examiner is asked to respond to the following:

a) Is it at least as likely as not (i.e. at least a 50 percent probability) that the Veteran manifests a left shoulder disability that was caused by or otherwise etiologically related to his period of service, to include a motor vehicle accident in 1987?
b) If the examiner provides a negative response to the above, is it at least as likely as not (i.e. at least a 50 percent probability) that the Veteran manifests a left shoulder disability caused by or aggravated beyond the normal progress of the disorder by his service-connected thoracolumbar spine disability?
c) Is it at least as likely as not (i.e. at least a 50 percent probability) that the Veteran manifests a cervical spine disability that was caused by or otherwise etiologically related to his period of service, to include a motor vehicle accident in 1987?
d) If the examiner provides a negative response to the above, is it at least as likely as not (i.e. at least a 50 percent probability) that the Veteran manifests a cervical spine disability caused by or aggravated beyond the normal progress of the disorder by his service-connected thoracolumbar spine disability?

A complete rationale for all findings and opinions is required.

3.  Then, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished with a supplemental statement of the case and afforded the requisite opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


